 
 
IB 
 Union Calendar No. 55
112th CONGRESS 1st Session 
H. R. 672
[Report No. 112–100, Part 1] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2011 
Mr. Harper (for himself, Mr. Daniel E. Lungren of California, Mr. Gingrey of Georgia, and Mr. Rokita) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

June 2, 2011
Additional sponsors: Mr. Miller of Florida, Mr. Posey, Mr. Sullivan, Mr. Gohmert, Mr. Fleming, Mr. Fincher, Mr. Benishek, Mr. Bishop of Utah, Mr. Bartlett, Mr. Rigell, Mr. Campbell, Mr. Herger, Mr. Brooks, Mr. Harris, Mr. Thompson of Pennsylvania, Mr. Marchant, Mr. Nugent, Mr. Westmoreland, and Mr. Coffman of Colorado


June 2, 2011
Reported from the Committee on House Administration with an amendment
Strike out all after the enacting clause and insert the part printed in italic 


June 2, 2011
 Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on February 11, 2011




A BILL 
To terminate the Election Assistance Commission, and for other purposes. 
 

1.Short titleThis Act may be cited as the Election Support Consolidation and Efficiency Act. 
2.Termination of Election Assistance Commission
(a)TerminationThe Help America Vote Act of 2002 (42 U.S.C. 15301 et seq.) is amended by adding at the end the following new title:

XTermination of Commission
ATermination
1001.TerminationEffective on the Commission termination date, the Commission (including the Election Assistance Commission Standards Board and the Election Assistance Commission Board of Advisors under part 2 of subtitle A of title II) is terminated and may not carry out any programs or activities.
1002.Transfer of operations to office of management and budget during transition
(a)In GeneralThe Director of the Office of Management and Budget shall, effective upon the Commission termination date—
(1)perform the functions of the Commission with respect to contracts and agreements described in subsection 1003(a) until the expiration of such contracts and agreements, but shall not renew any such contract or agreement; and
(2)shall take the necessary steps to wind up the affairs of the Commission.
(b)Exception for Functions Transferred to Other AgenciesSubsection (a) does not apply with respect to any functions of the Commission that are transferred under subtitle B.
1003.Savings provisions
(a)Prior contractsThe termination of the Commission under this subtitle shall not affect any contract that has been entered into by the Commission before the Commission termination date. All such contracts shall continue in effect until modified, superseded, terminated, set aside, or revoked in accordance with law by an authorized Federal official, a court of competent jurisdiction, or operation of law.
(b)Obligations of recipients of payments
(1)In generalThe termination of the Commission under this subtitle shall not affect the authority of any recipient of a payment made by the Commission under this Act prior to the Commission termination date to use any portion of the payment that remains unobligated as of the Commission termination date, and the terms and conditions that applied to the use of the payment at the time the payment was made shall continue to apply.
(2)Special rule for States receiving requirements paymentsIn the case of a requirements payment made to a State under part 1 of subtitle D of title II, the terms and conditions applicable to the use of the payment for purposes of the State’s obligations under this subsection (as well as any obligations in effect prior to the termination of the Commission under this subtitle), and for purposes of any applicable requirements imposed by regulations promulgated by the Director of the Office of Management and Budget, shall be the general terms and conditions applicable under Federal law, rules, and regulations to payments made by the Federal government to a State, except that to the extent that such general terms and conditions are inconsistent with the terms and conditions that are specified under part 1 of subtitle D of title II or section 902, the terms and conditions specified under such part and such section shall apply.
(c)Pending proceedings
(1)No effect on pending proceedingsThe termination of the Commission under this subtitle shall not affect any proceeding to which the Commission is a party that is pending on such date, including any suit to which the Commission is a party that is commenced prior to such date, and the applicable official shall be substituted or added as a party to the proceeding. 
(2)Treatment of ordersIn the case of a proceeding described in paragraph (1), an order may be issued, an appeal may be taken, judgments may be rendered, and payments may be made as if the Commission had not been terminated. Any such order shall continue in effect until modified, terminated, superseded, or revoked by an authorized Federal official, a court of competent jurisdiction, or operation of law.
(3)Construction relating to discontinuance or modificationNothing in this subsection shall be deemed to prohibit the discontinuance or modification of any proceeding described in paragraph (1) under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if the Commission had not been terminated. 
(4)Regulations for transfer of proceedingsThe Director of the Office of Management and Budget may issue regulations providing for the orderly transfer of proceedings described in paragraph (1).
(d)Judicial reviewOrders and actions of the applicable official in the exercise of functions of the Commission shall be subject to judicial review to the same extent and in the same manner as if such orders and actions had been issued or taken by the Commission. Any requirements relating to notice, hearings, action upon the record, or administrative review that apply to any function of the Commission shall apply to the exercise of such function by the applicable official.
(e)Applicable official definedIn this section, the applicable official means, with respect to any proceeding, order, or action—
(1)the Director of the Office of Management and Budget, to the extent that the proceeding, order, or action relates to functions performed by the Director of the Office of Management and Budget under section 1002; or
(2)the Federal Election Commission, to the extent that the proceeding, order, or action relates to a function transferred under subtitle B.
1004.Commission termination dateThe Commission termination date is the first date following the expiration of the 60-day period that begins on the date of the enactment of this subtitle. 
BTransfer of Certain Authorities
1011.Transfer of election administration functions to federal election commissionThere are transferred to the Federal Election Commission (hereafter in this section referred to as the FEC) the following functions of the Commission:
(1)The adoption of voluntary voting system guidelines, in accordance with part 3 of subtitle A of title II.
(2)The testing, certification, decertification, and recertification of voting system hardware and software by accredited laboratories, in accordance with subtitle B of title II.
(3)The maintenance of a clearinghouse of information on the experiences of State and local governments in implementing voluntary voting system guidelines and in operating voting systems in general.
(4)The development of a standardized format for reports submitted by States under section 102(c) of the Uniformed and Overseas Citizens Absentee Voting Act, and the making of such format available to States and units of local government submitting such reports, in accordance with section 703(b).
(5)Any functions transferred to the Commission under section 801 (relating to functions of the former Office of Election Administration of the FEC).
(6)Any functions transferred to the Commission under section 802 (relating to functions described in section 9(a) of the National Voter Registration Act of 1993).
(7)Any functions of the Commission under section 1604(a) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1277; 42 U.S.C. 1977ff note) (relating to establishing guidelines and providing technical assistance with respect to electronic voting demonstration projects of the Secretary of Defense).
(8)Any functions of the Commission under section 589(e)(1) of the Military and Overseas Voter Empowerment Act (42 U.S.C. 1973ff–7(e)(1)) (relating to providing technical assistance with respect to technology pilot programs for the benefit of absent uniformed services voters and overseas voters). 
1012.Effective dateThe transfers under this subtitle shall take effect on the Commission termination date described in section 1004..
(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end the following:


Title X—Termination of Commission
Subtitle A—Termination
Sec. 1001. Termination.
Sec. 1002. Transfer of operations to Office of Management and Budget during transition.
Sec. 1003. Savings provisions.
Sec. 1004. Commission termination date.
Subtitle B—Transfer of Certain Authorities
Sec. 1011. Transfer of election administration functions to Federal Election Commission.
Sec. 1012. Effective date..
3.Replacement of standards board and board of advisors with guidelines review board
(a)ReplacementPart 2 of subtitle A of title II of the Help America Vote Act of 2002 (42 U.S.C. 15341 et seq.) is amended to read as follows:

2Guidelines Review Board
211.EstablishmentThere is established the Guidelines Review Board (hereafter in this part referred to as the Board).
212.DutiesThe Board shall, in accordance with the procedures described in part 3, review the voluntary voting system guidelines under such part.
213.Membership
(a)In generalThe Board shall be composed of 82 members appointed as follows:
(1)One State or local election official from each State, to be selected by the chief State election official of the State, who shall take into account the needs of both State and local election officials in making the selection. 
(2)2 members appointed by the National Conference of State Legislatures.
(3)2 members appointed by the National Association of Secretaries of State.
(4)2 members appointed by the National Association of State Election Directors.
(5)2 members appointed by the National Association of County Recorders, Election Administrators, and Clerks.
(6)2 members appointed by the Election Center.
(7)2 members appointed by the International Association of County Recorders, Election Officials, and Treasurers.
(8)2 members appointed by the United States Commission on Civil Rights.
(9)2 members appointed by the Architectural and Transportation Barrier Compliance Board under section 502 of the Rehabilitation Act of 1973 (29 U.S.C. 792).
(10)The chief of the Voting Section of the Civil Rights Division of the Department of Justice or the chief's designee.
(11)The director of the Federal Voting Assistance Program of the Department of Defense.
(12)The Director of the National Institute of Standards and Technology or the Director’s designee. 
(13)4 members representing professionals in the field of science and technology, of whom—
(A)one each shall be appointed by the Speaker and the Minority Leader of the House of Representatives; and
(B)one each shall be appointed by the Majority Leader and the Minority Leader of the Senate.
(14)4 members representing voter interests, of whom—
(A)one each shall be appointed by the chair and ranking minority member of the Committee on House Administration of the House of Representatives; and
(B)one each shall be appointed by the chair and ranking minority member of the Committee on Rules and Administration of the Senate.
(b)Manner of appointments
(1)In generalAppointments shall be made to the Board under subsection (a) in a manner which ensures that the Board will be bipartisan in nature and will reflect the various geographic regions of the United States.
(2)Special rule for certain appointmentsThe 2 individuals who are appointed as members of the Board under each of the paragraphs (2) through (9) of subsection (a) may not be members of the same political party.
(c)Term of service; vacancyMembers of the Board shall serve for a term of 2 years, and may be reappointed. Any vacancy in the Board shall be filled in the manner in which the original appointment was made.
(d)Executive board
(1)In generalNot later than 60 days after the day on which the appointment of its members is completed, the Board shall select 9 of its members to serve as the Executive Board of the Guidelines Review Board, of whom—
(A)not more than 5 may be State election officials;
(B)not more than 5 may be local election officials; and
(C)not more than 5 may be members of the same political party.
(2)TermsExcept as provided in paragraph (3), members of the Executive Board of the Board shall serve for a term of 2 years and may not serve for more than 3 consecutive terms.
(3)Staggering of initial termsOf the members first selected to serve on the Executive Board of the Board—
(A)3 shall serve for 1 term;
(B)3 shall serve for 2 consecutive terms; and
(C)3 shall serve for 3 consecutive terms, as determined by lot at the time the members are first appointed.
(4)DutiesThe Executive Board of the Board shall carry out such duties of the Board as the Board may delegate.
(e)Bylaws; delegation of authorityThe Board may promulgate such bylaws as it considers appropriate to provide for the operation of the Board, including bylaws that permit the Executive Board to grant to any of its members the authority to act on behalf of the Executive Board.
214.Powers; no compensation for service
(a)Hearings and sessions
(1)In generalTo the extent that funds are made available by the Federal Election Commission, the Board may hold such hearings for the purpose of carrying out this Act, sit and act at such times and places, take such testimony, and receive such evidence as the Board considers advisable to carry out this title, except that the Board may not issue subpoenas requiring the attendance and testimony of witnesses or the production of any evidence.
(2)MeetingsThe Board shall hold a meeting of its members—
(A)not less frequently than once every 2 years for purposes selecting the Executive Board and voting on the voluntary voting system guidelines referred to it under section 222; and
(B)at such other times as it considers appropriate for purposes of conducting such other business as it considers appropriate consistent with this title.
(b)Information from Federal agenciesThe Board may secure directly from any Federal department or agency such information as the Board considers necessary to carry out this Act. Upon request of the Executive Board, the head of such department or agency shall furnish such information to the Board.
(c)Postal servicesThe Board may use the United States mails in the same manner and under the same conditions as a department or agency of the Federal Government.
(d)Administrative support servicesUpon the request of the Executive Board, the Administrator of the General Services Administration shall provide to the Board, on a reimbursable basis, the administrative support services that are necessary to enable the Board to carry out its duties under this title.
(e)No compensation for serviceMembers of the Board shall not receive any compensation for their service, but shall be paid travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board.
215.Status of board and members for purposes of claims against board
(a)In generalThe provisions of chapters 161 and 171 of title 28, United States Code, shall apply with respect to the liability of the Board and its members for acts or omissions performed pursuant to and in the course of the duties and responsibilities of the Board.
(b)Exception for Criminal Acts and Other Willful ConductSubsection (a) may not be construed to limit personal liability for criminal acts or omissions, willful or malicious misconduct, acts or omissions for private gain, or any other act or omission outside the scope of the service of a member of the Board..
(b)Conforming amendments
(1)Membership on technical guidelines development committeeSection 221(c)(1) of such Act (42 U.S.C. 15361(c)(1)) is amended—
(A)in subparagraph (A), by striking clauses (i) and (ii) and inserting the following:

(i)Members of the Guidelines Review Board.;
(B)by redesignating clause (iii) of subparagraph (A) as clause (ii); and
(C)in subparagraph (D), by striking Standards Board or Board of Advisors and inserting Guidelines Review Board.
(2)Consideration of proposed guidelinesSection 222(b) of such Act (42 U.S.C. 15362(b)) is amended—
(A)in the heading, by striking Board of Advisors and Standards Board and inserting Guidelines Review Board; and
(B)by striking paragraphs (2) and (3) and inserting the following:

(2)Guidelines review boardThe Executive Director of the Commission shall submit the guidelines proposed to be adopted under this part (or any modifications to such guidelines) to the Guidelines Review Board..
(3)Review of proposed guidelinesSection 222(c) of such Act (42 U.S.C. 15362(c)) is amended by striking the Board of Advisors and the Standards Board shall each review and inserting the Guidelines Review Board shall review.
(4)Final adoption of proposed guidelinesSection 222(d) of such Act (42 U.S.C. 15362(d)) is amended by striking the Board of Advisors and the Standards Board each place it appears in paragraphs (1) and (2) and inserting the Guidelines Review Board.
(5)Assistance with NIST review of testing laboratoriesSection 231(c)(1) of such Act (42 U.S.C. 15371(c)(1)) is amended by striking the Standards Board and the Board of Advisors and inserting the Guidelines Review Board.
(6)Assisting FEC with development of standardized format for reports on absentee ballots of absent uniformed services and overseas votersSection 703(b) of such Act (42 U.S.C. 1973ff–1 note) is amended by striking the Election Assistance Commission Board of Advisors and the Election Assistance Commission Standards Board and inserting the Guidelines Review Board. 
(c)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to part 2 of subtitle A of title II to read as follows:


Part 2—Guidelines Review Board
Sec. 211. Establishment.
Sec. 212. Duties.
Sec. 213. Membership.
Sec. 214. Powers; no compensation for service.
Sec. 215. Status of Board and members for purposes of claims against Board..
(d)Effective DateThe amendments made by this section shall take effect on the Commission termination date described in section 1004 of the Help America Vote Act of 2002 (as added by section 1(a)).
4.Special requirements relating to transfer of certain authorities to federal election commission
(a)Development and adoption of voluntary voting system guidelines
(1)In generalPart 3 of subtitle A of title II of the Help America Vote Act of 2002 (42 U.S.C. 15361 et seq.) is amended by adding at the end the following new section:

223.Transfer of authority to federal election commission
(a)TransferEffective on the Commission termination date described in section 1004, the Federal Election Commission (hereafter in this section referred to as the FEC) shall be responsible for carrying out the duties and functions of the Commission under this part.
(b)Role of Executive DirectorThe FEC shall carry out the operation and management of its duties and functions under this part through the Office of the Executive Director of the FEC..
(2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the item relating to part 3 of subtitle A of title II the following:


Sec. 223. Transfer of authority to Federal Election Commission..
(b)Testing, Certification, Decertification, and Recertification of Voting System Hardware and Software
(1)In generalSubtitle B of title II of such Act (42 U.S.C. 15371 et seq.) is amended by adding at the end the following new section:

232.Transfer of authority to federal election commission
(a)Transfer
(1)In generalEffective on the Commission termination date described in section 1004, the Federal Election Commission (hereafter in this section referred to as the FEC) shall be responsible for carrying out the duties and functions of the Commission under this subtitle.
(2)Role of Executive DirectorThe FEC shall carry out the operation and management of its duties and functions under this subtitle through the Office of the Executive Director of the FEC.
(b)Transfer of Office of Voting System Testing and Certification
(1)In generalThere are transferred to the FEC all functions that the Office of Voting System Testing and Certification of the Commission (hereafter in this section referred to as the Office) exercised under this subtitle before the Commission termination date.
(2)Transfer of Property, Records, and Personnel
(A)Property and recordsThe contracts, liabilities, records, property, appropriations, and other assets and interests of the Office, together with the unexpended balances of any appropriations or other funds available to the Office, are transferred and made available to the FEC.
(B)Personnel
(i)In generalThe personnel of the Office are transferred to the FEC, except that the number of full-time equivalent personnel so transferred may not exceed the number of full-time equivalent personnel of the Office as of January 1, 2011.
(ii)Treatment of employees at time of transferAn individual who is an employee of the Office who is transferred under this section shall not be separated or reduced in grade or compensation because of the transfer during the 1-year period that begins on the date of the transfer..
(2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle B of title II the following:


Sec. 232. Transfer of authority to Federal Election Commission..
(c)Development of standardized format for reports on absentee balloting by absent uniformed services voters and overseas votersSection 703(b) of such Act (42 U.S.C. 1973ff–1 note) is amended by adding at the end the following: Effective on the Commission termination date described in section 1004, the Federal Election Commission shall be responsible for carrying out the duties and functions of the Commission under this subsection.. 
5.Conforming Amendments to Other Laws
(a)Federal Election Campaign Act of 1971
(1)Duties of FECSection 311(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 438(a)) is amended—
(A)by striking and at the end of paragraph (8);
(B)by striking the period at the end of paragraph (9) and inserting a semicolon; and
(C)by adding at the end the following new paragraphs:

(10)provide for the adoption of voluntary voting system guidelines, in accordance with part 3 of subtitle A of title II of the Help America Vote Act of 2002 (42 U.S.C. 15361 et seq.);
(11)provide for the testing, certification, decertification, and recertification of voting system hardware and software by accredited laboratories, in accordance with subtitle B of title II of the Help America Vote Act of 2002 (42 U.S.C. 15371 et seq.);
(12)maintain a clearinghouse of information on the experiences of State and local governments in implementing voluntary voting system guidelines and in operating voting systems in general;
(13)carry out the duties described in section 9(a) of the National Voter Registration Act of 1993;
(14)develop a standardized format for reports submitted by States under section 102(c) of the Uniformed and Overseas Citizens Absentee Voting Act, make such format available to States and units of local government submitting such reports, and receive such reports in accordance with section 102(c) of such Act, in accordance with section 703(b) of the Help America Vote Act of 2002; 
(15)carry out the duties described in section 1604(a)(2) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1277; 42 U.S.C. 1977ff note); and
(16)carry out the duties described in section 589(e)(1) of the Military and Overseas Voter Empowerment Act (42 U.S.C. 1973ff–7(e)(1))..
(2)Authorization to enter into private contracts to carry out functionsSection 311 of such Act (2 U.S.C. 438) is amended by adding at the end the following new subsection:

(g)Subject to applicable laws, the Commission may enter into contracts with private entities to carry out any of the authorities that are the responsibility of the Commission under paragraphs (10) through (16) of subsection (a)..
(3)Limitation on authority to impose requirements on States and units of local governmentSection 311 of such Act (2 U.S.C. 438), as amended by paragraph (2), is further amended by adding at the end the following new subsection:

(h)Nothing in paragraphs (10) through (16) of subsection (a) or any other provision of this Act shall be construed to grant the Commission the authority to issue any rule, promulgate any regulation, or take any other actions that imposes any requirement on any State or unit of local government, except to the extent that the Commission had such authority prior to the enactment of this subsection or to the extent permitted under section 9(a) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–7(a))..
(b)National voter registration act of 1993Section 9(a) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–7(a)) is amended by striking Election Assistance Commission and inserting Federal Election Commission.
(c)Uniformed and Overseas Citizens Absentee Voting Act
(1)Development of standards for State reportsSection 101(b)(11) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)(11)) is amended by striking the Election Assistance Commission and inserting the Federal Election Commission.
(2)Receipt of reports on number of absentee ballots transmitted and receivedSection 102(c) of such Act (42 U.S.C. 1973ff–1(c)) is amended by striking the Election Assistance Commission (established under the Help America Vote Act of 2002) and inserting the Federal Election Commission.
(d)Electronic Voting Demonstration Projects for Secretary of DefenseSection 1604(a)(2) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1277; 42 U.S.C. 1977ff note) is amended by striking the Election Assistance Commission and inserting the Federal Election Commission. 
(e)Technology Pilot Program for Absent Military and Overseas VotersSection 589(e)(1) of the Military and Overseas Voter Empowerment Act (42 U.S.C. 1973ff–7(e)(1)) is amended by striking Election Assistance Commission and inserting Federal Election Commission.
(f)Effective DateThe amendments made by this section shall take effect on the Commission termination date described in section 1004 of the Help America Vote Act of 2002 (as added by section 1(a)).
6.Other conforming amendments relating to termination
(a)Hatch ActSection 7323(b)(2)(B)(i)(I) of title 5, United States Code, is amended by striking or the Election Assistance Commission.
(b)Senior Executive ServiceSection 3132(a)(1)(C) of title 5, United States Code, is amended by striking or the Election Assistance Commission.
(c)Inspector General Act of 1978Section 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking the Election Assistance Commission,.
(d)Effective DateThe amendments made by this section shall take effect on the Commission termination date described in section 1004 of the Help America Vote Act of 2002 (as added by section 1(a)).
7.Studies
(a)Procedures for adoption and modification of voluntary voting system guidelines
(1)StudyThe Comptroller General shall conduct a study of the procedures used to adopt and modify the voluntary voting system guidelines applicable to the administration of elections for Federal office, and shall develop recommendations on methods to improve such procedures, taking into account the needs of persons affected by such guidelines, including State and local election officials, voters with disabilities, absent military and overseas voters, and the manufacturers of voting systems.
(2)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit a report to Congress on the study conducted under paragraph (1), and shall include in the report the recommendations developed under such paragraph.
(b)Procedures for voting system testing and certification
(1)StudyThe Federal Election Commission shall conduct a study of the procedures for the testing, certification, decertification, and recertification of voting system hardware and software used in elections for Federal office, and shall develop a recommendation on the entity that is best suited to oversee and carry out such procedures, taking into consideration the needs of persons affected by such procedures, including State and local election officials, voters with disabilities, absent military and overseas voters, and the manufacturers of voting systems.
(2)ReportNot later than 2 years after the date of the enactment of this Act, the Federal Election Commission shall submit a report to Congress on the study conducted under paragraph (1), and shall include in the report the recommendation developed under such paragraph.
 

June 2, 2011
Reported from the Committee on House Administration with an amendment
June 2, 2011
 Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
